Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is granted priority to Provisional 62/546,192 filed on 08/16/2017 and PCT/US2018/046795 filed on 08/16/2018.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/05/2020 and 04/06/2020 has been fully considered by Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-10 are directed to a system, claims 11-18 are directed to a method, and claims 19-20 are directed to a non-transitory computer readable medium. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 11, and 19 are directed to planning planting arrangements for a planter, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including an observation, evaluation, judgment, and opinion. The claim 1 limitations, similar to claims 11 and 19, of “acquire information relating to the plurality of cells of the planter module; determine an exclusion zone for each plant to be planted in the planter module based on at least one of the received information relating to the plants and the acquired information relating to the planter module cells; and create a planting arrangement for the plants to be planted in the planter module based on the 
Dependent claims 2-7, 12-17, and 20 further narrow the abstract idea, which is directed to “Mental Processes.”
Dependent claims 8-10 and 18 will be evaluated below.
Step 2A, Prong 2: Independent claims 1, 11, and 19 are not integrated into a practical application. In particular, the claims are directed to abstract steps that merely use a computer as a tool. Claim 1 is directed to a system containing “an electronic processor having one or more electrical inputs and one or more electrical outputs; an electronic memory device electrically coupled to the electronic processor and having instructions stored therein; wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that the electronic processor is configured to” that performs the steps of the abstract idea. Claim 19 is directed to a non-transitory computer readable medium with instructions executed by a processor, which perform the steps of the abstract idea. Claims 1 and 19 are mere instructions to implement an abstract idea on a computer. Claim 11 is directed to a method, which is not tied to any particular computing system. Claims 1, 11, and 19 contain the limitation of “receive one or more electrical signals representative of information relating to plants to be planted in the planter module,” which is extra-solution activity. This pre-solution activity defining the step is not sufficient to prove integration into a practical application. Therefore, claims 1, 11, and 19 do not contain additional elements that, when considered both individually and in combination, integrate the judicial exception into a practical application.
 Dependent claims 2-7, 12-17, and 20 further narrow the abstract idea, which do not integrate the judicial exception into a practical application. 
Dependent claim 8 introduces additional elements of “a user input device, a central server, and a communication network to facilitate communication between the user input device and the central server, 
Dependent claim 9 contains the additional element of “a user interface configured to allow a user to input the received information relating to the plants,” which is merely generally linking the use of the judicial exception to a particular technological environment related to a user interface. The interface is not improved in any way by the claimed invention. 
Dependent claims 10 and 18 contain the additional element of “wherein the processor is configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the processor is further configured to create the planting arrangement based additionally on the one or more user-defined constraints,” which is merely extra-solution activity. This pre-solution activity, similar to the independent claims, is not sufficient to prove integration into a practical application.  
Step 2B: Independent claims 1, 11, and 19 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the processor and memory of claim 1 and the processor and non-transitory computer readable medium of claim 19, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the independent claims are viewed as well-receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the independent claims are “routine and conventional.” 
Accordingly, the independent claims 1, 11, and 19 do not contain anything significantly more.
 Dependent claims 2-7, 12-17, and 20 further narrow the abstract idea, which is not anything significantly more than the judicial exception.
Dependent claim 8 introduces additional elements of “a user input device, a central server, and a communication network to facilitate communication between the user input device and the central server, and further wherein the central server comprises the electronic processor and the electronic memory device, and the information relating to the plants received by the electronic processing device is received from the user input device,” which indicate the claimed invention uses a computer as a tool to perform an abstract idea. These additional elements do not contain anything significantly more than the judicial exception. 
Dependent claim 9 contains the additional element of “a user interface configured to allow a user to input the received information relating to the plants,” which is merely generally linking the use of the judicial exception to a particular technological environment related to a user interface. The interface is not improved in any way by the claimed invention. The additional element does not contain anything significantly more than the judicial exception.
Dependent claims 10 and 18 contain the additional element of “wherein the processor is configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the processor is further configured to create the planting arrangement based additionally on the one or more user-defined constraints,” which is merely extra-solution activity. receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Accordingly, claims 1-20 are directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauder et al. (US 20140297242 A1).

Regarding claim 1, Sauder discloses an automated system for planning the placement of plants in a planter module having a plurality of cells in which plants may be placed (Figs. 3 and 18, as well as paragraphs [0025-0026]), comprising: 
an electronic processor having one or more electrical inputs and one or more electrical outputs (Fig. 3 and paragraph [0025] teach a computer that communicates via one or more data transfer devices); 
an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (Fig. 3 and paragraph [0025] teach a computer that performs data analysis via software, as well as in paragraph [0041] teaches information can be stored in the memory of the planter monitor; see also: [0026]); wherein the electronic processor is configured to access the memory device and execute the instructions stored therein such that the electronic processor is configured to (Fig. 3 and paragraph [0025] teach a computer that communicates via data transfer and performs data analysis via software; see also: [0026]): 
receive one or more electrical signals representative of information relating to plants to be planted in the planter module (paragraphs [0025-0026] teach a computer device can gather plant and yield data); 
acquire information relating to the plurality of cells of the planter module (paragraph [0025] teaches comparing and analyzing the gathered plant and yield data); 
determine an exclusion zone for each plant to be planted in the planter module based on at least one of the received information relating to the plants and the acquired information relating to the planter module cells (paragraphs [0039-0041] teach the planter monitor identifies base rate zones within the field boundary, wherein these zones are regions with the same base population rate, which can be utilized to determine a valid plot placement region within each base rate zone); 
and create a planting arrangement for the plants to be planted in the planter module based on the determined exclusion zones (paragraphs [0039-0041] teach the identifying valid plot placement regions, wherein the plots can contain a ratio between the total acreage of the plots within the base rate zone and the acreage of the base rate zone itself), 
wherein each plant is assigned one or more cells of the planter module in which it is to be placed (paragraphs [0039-0041] teach the identifying valid plot placement regions, wherein the plots can contain a ratio between the total acreage of the plots within the base rate zone and the acreage of the base rate zone itself).  Regarding claims 11 and 19, the claims contain limitations already addressed by the limitations of claim 1 above. Regarding claim 11, Sauder anticipates a method of planning the placement Regarding claim 19, Sauder anticipates a non-transitory, computer-readable storage medium storing program instructions that when executed by one or more electronic processors cause the one or more processors to perform the steps of (Fig. 3 and paragraph [0025] teach a computer that performs data analysis via software). Therefore, claims 11 and 19 are anticipated by Sauders.

Regarding claims 2 and 12, Sauder anticipates all the limitations of claims 1 and 11.
Sauder further anticipates wherein the processor is further configured to cause an indication of the cell assignments to be provided to a user (Fig. 18 and paragraphs [0041-0043] teach the planter monitor can display the proposed plot placement to the user and requests for approval via interface display “1890,” wherein the user can reject the plot areas as desired).  

Regarding claims 3 and 13, Sauder anticipates all the limitations of claims 1 and 11.
Sauder further anticipates wherein the received information comprises one or a combination of: 
one or more types of plants to be planted in the planter module (paragraph [0037] teaches an interface 1450 for selecting the type of crop to be planted); 
a number of each type of plant to be planted in the planter module (paragraph [0028] teaches the user may determine a desirable population rate including a number of seeds per acre).

Regarding claims 4 and 14, Sauder anticipates all the limitations of claims 1 and 11.
Sauder further anticipates wherein the acquired information relating to the plurality of cells comprises one or a combination of: a size of one or more of the cells (paragraphs [0039-0041] teach determining a set of plot characteristics including the size of the plots and cells defining plot placement rules including a minimum number of adjacent base rate cells); a shape of one or more of the cells (paragraph [0041] and Fig. 18 teach producing a checkerboard shape pattern based on the minimum area ; a number of cells (paragraphs [0039-0041] teach determining a set of plot characteristics including the size of the plots and cells defining plot placement rules including a minimum number of adjacent base rate cells); spacing between cells (paragraphs [0039-0041] teach determining base rate zones comprising any region in which certain spatial characteristics of the field are common); and a location of each of the cells (paragraphs [0039-0041] teach determining a set of plot characteristics including the location of the plots).  

Regarding claims 5 and 15, Sauder anticipates all the limitations of claims 1 and 11.
Sauder further anticipates wherein the processor is configured to create the planting arrangement such that none of the exclusion zones of the plants overlap (Fig. 18 paragraph [0037] teaches the automatic plot placement includes consideration of the variation on population of plants desired and the percentage of field acreage that can be put into the plots, wherein paragraph [0040] teaches the regions separated from the field boundary and the base boundary by a certain minimum distance; see also: [0041] Examiner’s Note: By creating a plan with a minimum distance between the plants, then there would be no overlap between the areas.).  

Regarding claims 7 and 17, Sauder anticipates all the limitations of claims 1 and 11.
Sauder further anticipates wherein the processor is configured to determine the exclusion zone for each plant by looking up the received information corresponding to that plant in a data structure and identifying the exclusion zone correlated with that information in the data structure (Fig. 18 and paragraphs [0041-0042] teach producing a plot placement that satisfies the prescribed rules that contains a minimum number of adjacent base rate cells having a minimum area, wherein the minimum area is the same as the area of the plot, and wherein the user provides the plot information to the planter monitor for use in producing the plot placement (i.e. looking up the received information); see also: [0025]).  

Regarding claim 8, Sauder anticipates all the limitations of claim 1.
Sauder further anticipates wherein the system comprises a user input device (paragraphs [0025-0026] teach a computer and planter monitor receiving user information, wherein paragraph [0037] teaches specifically a graphical user interface of the planter monitor for receiving user input), 
a central server (paragraphs [0025-0026] teach a server connected via internet connection to the computer), 
and a communication network to facilitate communication between the user input device and the central server (paragraphs [0025-0026] teach a server connected via internet connection to the computer),
and further wherein the central server comprises the electronic processor and the electronic memory device (paragraphs [0025-0026] teach a server connected via internet connection; Examiner’s Note: A person having ordinary skill would recognize a server as containing a processor device and memory device.), 
and the information relating to the plants received by the electronic processing device is received from the user input device (paragraphs [0025-0026] teach a computer and planter monitor receiving user information, wherein paragraph [0037] teaches specifically a graphical user interface of the planter monitor for receiving user input, which includes the user selecting type of crops to be planted, screen for entering the variation of the population desired, and more).  

Regarding claim 9, Sauder anticipates all the limitations of claim 8.
Sauder further anticipates wherein the user input device comprises a user interface configured to allow a user to input the received information relating to the plants (paragraph [0037] teaches specifically a graphical user interface of the planter monitor for receiving user input, which includes the user selecting type of crops to be planted, screen for entering the variation of the population desired, and more).  

Regarding claims 10 and 18, Sauder anticipates all the limitations of claims 1 and 11.
Sauder further anticipates wherein the processor is configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement (paragraph [0037] teaches the monitor can prompt the user to provide a set of plot selection parameters and a set of implement characteristics), 
and the processor is further configured to create the planting arrangement based additionally on the one or more user-defined constraints (paragraph [0037] teaches the monitor can prompt the user to provide a set of plot selection parameters and a set of implement characteristics, wherein paragraph [0041] the plot placements preferably satisfy the plot selection parameters entered by the user). 

Regarding claim 20, Sauder anticipates all the limitations of claim 19 above.
Sauder further anticipates wherein when executed by the one or more electronic processors, the program instructions further cause the one or more electronic processors to perform the step of causing an indication of the cell assignments to be provided to a user (Fig. 18 and paragraphs [0041-0043] teach the planter monitor can display the proposed plot placement to the user and requests for approval via interface display “1890,” wherein the user can reject the plot areas as desired).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20140297242 A1) in view of Funabashi (US 20170277697 A1).

Regarding claims 6 and 16, Sauder anticipates all the limitations of claims 1 and 11.
However, Sauder does not explicitly teach wherein the processor is configured to create the planting arrangement such that there is an allowable amount of overlap between exclusion zones of certain plants.
From the same or similar field of endeavor, Funabashi teaches wherein the processor is configured to create the planting arrangement such that there is an allowable amount of overlap between exclusion zones of certain plants (paragraphs [0517-0519] teach an overlap region containing a co-occurrence of two species of plants, wherein paragraphs [0199-0202] teach producing a vegetation plan with a vegetation combination suitable for create a dense mixture state with the crops; see also: [0196-0197, 0204-0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauder to incorporate the teachings of Funabashi to include wherein the processor is configured to create the planting arrangement such that there is an allowable amount of overlap between exclusion zones of certain plants. One would have been motivated to do so in order to producing a combination of plants in a field, which can make the yield amount larger and can lower the costs of the planned crops (Funabashi, [0217]). By incorporating Funabashi into Sauder, one would have been able to propose a new combination of vegetation containing a strong mutualistic interaction between certain vegetation and insects, which can be better than monoculture agriculture that divides respective plants into individual cultivation areas (Funabashi, [0218]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Basso (US 20180181893 A1) discloses in at least paragraph [0085] teaches combinations of crop plants can be cultivated in spatially different locations of the field at the same time
Avey et al. (US 20060282228 A1) discloses in at least paragraph [0105] allowing multiple types of seeds to be planted within the same field in order to provide an improved environmental interaction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683